Exhibit M-Wave’s Mayer Resigns His Interim CEO Post FRANKLIN PARK, IL(MARKET WIRE)—April 17, 2008 M-Wave, Inc. (Over the Counter Pink Sheets:MWAV.PK - News), a provider of international procurement services, and a virtual manufacturer of customer-specified electronic components, sub-assemblies, and consumer products, announced today that Jim Mayer, Interim CEO and Chief Restructuring Officer, had resigned his post April 11, 2008.Joe Turek, Chairman of the Company, will assume the additional role of chief executive officer. Mayer joined the Company in April 2003 as a consultant to the board of directors.At that time, M-Wave, a domestic manufacturer of high performance circuit boards, was struggling from a shakeout that followed the bursting of the internet bubble in the telecommunications sector.After substantial restructuring efforts, the Company stabilized and Mr. Mayer and Mr. Turek embarked upon a fundamental shift from manufacturing to supply and procurement services linking midsize assembly firms with Asian supply sources, including value added consulting and inventory management tools. In August 2004, Mr. Mayer was named the Company’s
